Nichols, Justice.
1. Where as in the case sub judice the evidence is conflicting as to all material issues in the case, the trial judge’s discretion in granting the husband a divorce, giving him custody of the child and denying alimony to the mother, will not be controlled.
2. We need not determine whether the trial judge erred in dismissing a certain individual as a party to the case. This is true since the sole question involving that party was whether he was holding property which was in actuality the husband’s so as to be subject to the wife’s claim for alimony and here the wife was not awarded alimony. Hence, this specification of error is moot.

Judgment affirmed.


All the Justices concur.